Citation Nr: 0912849	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  06-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Hudson, Counsel




INTRODUCTION

The veteran had active service from May 1952 to May 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of September 2005, which denied entitlement to a TDIU rating.  

In October 2005, he submitted a claim for service connection 
for residuals of cold injuries of the upper extremities.  
This claim was denied by the RO in a February 2006 rating 
decision.  In September 2006, both a notice of disagreement 
with this determination denying service connection, as well 
as a substantive appeal concerning the issue of entitlement 
to a TDIU rating, were received.  The Veteran stated that he 
did not wish his TDIU appeal to be forwarded to the Board 
until the service connection issue had been resolved.  In 
October 2007, the RO issued a statement of the case as to 
that issue, and the file does not reflect that a substantive 
appeal as to that issue was received.  Accordingly, the 
appeal with respect to the TDIU claim was forwarded to the 
Board.  


FINDINGS OF FACT

1.  Service connection is in effect for cold injury residuals 
of both feet, each rated 30 percent disabling, for a combined 
evaluation of 60 percent.

2.  The Veteran is not unable to secure or follow 
substantially gainful employment by reason of his service-
connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU rating have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.19. (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)), imposes obligations on VA in terms of its duties to 
notify and assist claimants.  

In a letter dated in June 2005, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
information necessary to substantiate the claim on appeal, 
and of his and VA's respective obligations for obtaining 
specified different types of evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  He was told that the 
evidence must show that his service-connected disabilities, 
alone, precluded employment.  He was advised of various types 
of lay, medical, and employment evidence that could 
substantiate his connection claims.  Later, in March 2006, he 
was provided with information regarding assigned ratings and 
effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claim was subsequently readjudicated in an 
August 2006 statement of the case, as well as an October 2007 
supplemental statement of the case.  Therefore, any timing 
defect in the provision of this aspect of the notice was 
harmless error.  See Prickett v. Nicholson, 20 Vet. App. 370 
(2006).  Hence, the VCAA notice requirements have been 
satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.  

With respect to the duty to assist, available service 
treatment records have been obtained.  Identified post-
service VA and private treatment records have been obtained.  
The Veteran was afforded VA examinations in September 2005 
and September 2007.  See 38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  

Thus, the Board finds that all necessary notification and 
development has been accomplished, and therefore appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

II.  Analysis

The veteran claims that no employer will hire him with all 
the restrictions he has in his lower extremities.  He claims 
that he is unable to secure or maintain gainful employment 
because of his service- connected cold injury disabilities of 
the lower extremities. 

The law provides that a TDIU may be granted where the 
schedular rating is less than 100 percent upon a showing that 
a veteran is unable to secure or follow a substantially 
gainful occupation due solely to impairment resulting from 
his or her service-connected disabilities.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2008).  To 
qualify for a TDIU rating, the evidence must show that the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of his or her service-
connected disabilities and there is one disability ratable at 
60 percent or more, or, if more than one disability, at least 
one disability ratable at 40 percent or more and a combined 
disability rating of 70 percent.  38 C.F.R. § 4.16(a).  

For combined disability ratings that do not meet the 
schedular requirements, if the veteran is unemployable by 
reason of his or her service-connected disabilities, 
occupational background, and other related factors, an extra-
schedular total rating may also be assigned on the basis of a 
showing of unemployability, alone.  38 C.F.R. § 4.16(b) 
(2007); see Bowling v. Principi, 15 Vet.App. 1 (2001)..

In this case, the veteran presently meets the percentage 
requirements for a total disability rating.  Specifically, 
the veteran is currently service-connected for cold injury 
residuals of both feet, with a 30 percent rating assigned for 
each foot, for a combined rating of 60 percent.  Disabilities 
involving both lower extremities are considered to be a 
single disability, for purposes of meeting the schedular 
criteria.  38 C.F.R. § 4.16(a).  Under these circumstances, 
consideration may be given to a veteran's level of education, 
special training, and previous work experience in arriving at 
a conclusion, but not to his or her age or the impairment 
caused by nonservice-connected disabilities.  See 38 C.F.R. 
§§ 3.341, 4.16, 4.19 (2008).  Nevertheless, the evidence 
still must show that the veteran is unemployable due solely 
to his service-connected disabilities.  

In his TDIU claim received in May 2005, the Veteran reported 
that he had a high school education.  He said that he had 
worked as a firefighter from 1960 to 1990; as a real estate 
broker from 1990 to 1995; and as a school bus driver from 
2003 to 2004.  He stated that he had to stop driving a school 
bus due to lack of feeling in the feet and legs, which he did 
not consider safe for driving.  

On a VA examination in October 2003, the Veteran reported a 
constant trouble with his toenails, which had become hard, 
brittle, thickened, and dystrophic.  He also stated that the 
feet were sensitive to cold, and that he had itching of his 
feet.  On examination, his feet were hyperemic on the soles, 
and the anterior two-thirds had a cool sensation.  There was 
evidence of tinea between each toe, and all of the toenails 
were dystrophic, thickened, and onychomycotic.  He had 
excellent palpable pulses.  There was no evidence of sensory 
loss.  The diagnosis was cold injury, both feet, resulting in 
coolness of the skin of the feet and itching sensation 
without evidence of dermatitis, hyperemia of the toes and 
sole of the feet, hypersensitivity to cold, and severe 
onychomycosis of all toenails.  

VA and private treatment records dated from 2003 to 2005 show 
the Veteran's follow-up for multiple medical problems.  These 
records show that the Veteran receives his treatment from a 
private physician, and is seen at the VA for medication 
purposes.  In none of these records was any mention made of 
frostbite residuals, either by history or current findings.  
In March 2005, he was seen by his private physician, E. 
Koehn, D.O., with complaints of low back pain with radiation 
to the left foot with paresthesias for two weeks without 
injury.  Subsequently, he underwent various evaluations to 
determine the cause of these symptoms.  As summarized by Dr. 
Koehn in June 2005, the Veteran complained of weakness of the 
legs with tingling and numbness since February 2005.  A 
magnetic resonance imaging (MRI) scan in April 2005 had shown 
neural foraminal narrowing at L5-S1 due to hypertrophic facet 
changes and a broad-based bulging disc.  He had received 
three lumbar epidural injections without improvement.  The 
assessment was lumbar intervertebral disc disorder with 
myelopathy.  Later that month, Dr. Koehn noted that 
electromyogram and nerve conduction studies had showed only 
old lumbar radiculopathy changes.  The electromyogram report 
noted that he had a negative history for known neuropathy.  
The studies did not show any acute lumbosacral radiculopathy, 
focal neuropathy involving the femoral, peroneal, or tibial 
nerves, and no evidence of peripheral polyneuropathy.  

He was referred to F. Feigenbaum, M.D., who wrote in June 
2005 that the Veteran had a five-month history of lower back 
pain radiating to the left posterior thigh, lateral calf, and 
to his entire foot.  He experienced numbness over the lateral 
thigh, lateral calf, and the top and bottom of his feet, left 
more than right.  He said he had weakness in his left leg and 
foot more so than the right.  Symptoms were worse on walking.  
His symptoms included difficulty walking, numbness, and 
tingling.  The impression was lower back symptoms radiating 
to the left greater than the right.  

A VA examination in September 2005 resulted in the conclusion 
that the Veteran's lower extremity symptoms of pain, 
weakness, and numbness were due to lumbar radiculopathy, and 
unrelated to his cold injury residuals.  On a VA examination 
in September 2007, the Veteran reported cold sensitivity, 
tingling, weakness, muscle cramps, recurrent fungal 
infections, numbness and nail abnormalities in his feet.  
However, the examiner concluded that the Veteran's symptoms 
were due to cervical spine radiculopathy, which was unrelated 
to frostbite injury.  The examiner specifically stated that 
the Veteran had no clear neurologic deficits due to cold 
exposure although extreme cold exposure had been reported to 
cause neuropathies.  He noted that there was no clear 
evidence on electrodiagnostic testing of generalized 
neuropathy.  It was also concluded that there were no 
significant residuals of frostbite that affected the 
Veteran's ability to perform sedentary or physical 
employment.  

The Veteran believes that the symptoms of pain, numbness, and 
weakness in his lower extremities are manifestations of his 
cold injury residuals.  However, there is no competent 
medical evidence in support of this assertion.  The Veteran, 
as a layman, is not competent to diagnose the etiology of the 
symptoms in his feet; while he may describe the symptoms he 
is experiencing, ultimately, the symptoms must be supported 
by a diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The 
detailed work-up of the Veteran's symptoms by private doctors 
is notably silent regarding any history or findings related 
to cold injury.  The VA examinations in 2006 and 2007 both 
concluded that the symptoms were not attributable to the cold 
injury residuals.  There is no contradictory medical 
evidence, and neither the Board nor the veteran possesses the 
necessary medical expertise to challenge the results of the 
medical evidence.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992) (a layman is not competent to offer a diagnosis or 
medical opinion); Jones v. Principi, 16 Vet. App. 219, 225 
(2002) (Board must provide a medical basis other than its own 
unsubstantiated conclusions to support its ultimate 
decision); Colvin v. Derwinski, 1 Vet.App. 171 (1991) (Board 
is prohibited from making conclusions based on its own 
medical judgment).  

As pointed out by the Veteran's representative, in 
determining entitlement to a TDIU rating on a schedular 
basis, consideration may be given to the veteran's level of 
education, special training and previous work experience, but 
not to his age or to any impairment caused by non service-
connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 
(2008).  In this case, however, mention of the Veteran's non-
service-connected disabilities was necessary because the 
symptoms that the Veteran claims preclude employment have not 
been medically attributed to his cold injury residuals, but 
rather to other, non-service-connected conditions, such as 
spinal disorders.  The cold injury residuals consist 
primarily of severe onychomycosis in the toenails and 
sensitivity to cold.  The Veteran has not contended that 
these symptoms prevent him from securing or following 
substantially gainful employment.  The most recent VA 
examination specifically resulted in a conclusion that the 
Veteran's cold injury residuals did not affect the Veteran's 
employability.  Accordingly, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt does 
not apply, and the claim must be denied.  38 U.S.C. § 
5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a TDIU rating is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


